Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 11, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano,
  163075(44)                                                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
  JOSEPH AYOTTE,                                                                                                      Justices
           Petitioner-Appellant,
                                                                   SC: 163075
  v                                                                COA: 350666
                                                                   Arenac CC: 17-013506-AV
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,
             Respondent-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Probate Judges
  Association and the Children’s Law Section of the State Bar of Michigan to file a brief
  amicus curiae is GRANTED. The amicus brief will be accepted for filing if submitted on
  or before September 1, 2021.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 11, 2021

                                                                              Clerk